Exhibit (i) [LOGO OMITTED] January 31, 2012 ATTORNEYS AT LAW , SUITE 3800 MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900FAX www.foley.com CLIENT/MATTER NUMBER 072603-0101 FMI Funds, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 Ladies and Gentlemen: We have acted as counsel for you in connection with the preparation of an Amended Registration Statement on FormN-1A relating to the sale by you of an indefinite amount of FMI Funds, Inc. Common Stock, $.0001 par value (such Common Stock being hereinafter referred to as the “Stock”) in the manner set forth in the Registration Statement to which reference is made.In this connection we have examined:(a)the Amended Registration Statement on FormN-1A; (b)your Articles of Incorporation and By-Laws, as amended to date; (c)corporate proceedings relative to the authorization for issuance of the Stock; and (d)such other proceedings, documents and records as we have deemed necessary to enable us to render this opinion. Based upon the foregoing, we are of the opinion that the shares of Stock when sold as contemplated in the Amended Registration Statement will be legally issued, fully paid and nonassessable. We hereby consent to the use of this opinion as an Exhibit to the Amended Registration Statement on FormN-1A.In giving this consent, we do not admit that we are experts within the meaning of Section11 of the Securities Act of 1933, as amended, or within the category of persons whose consent is required by Section7 of said Act. Very truly yours, /s/ Foley & Lardner LLP FOLEY & LARDNER LLP
